This matter came before the Court on the Joint Petition for Disbarment by Consent filed by the Attorney Grievance Commission of Maryland and the Respondent, Martin Bernard Brown, pursuant to Maryland Rule 19-736, in which the Respondent admits that he violated Rules 19-301.15(a), 19-308.1 (b), 19-308.4(a) & (c) of the Maryland Attorneys' Rules of Professional Conduct, and Maryland Rule 19-410(b). The Court, having considered the Petition, it is this 13th day of March, 2018,
ORDERED, that Respondent, Martin Bernard Brown, be and he hereby is disbarred from the practice of law in the *1097State of Maryland, effective immediately; and it is further
ORDERED, that, the Clerk of the Court shall remove the name Martin Bernard Brown from the register of attorneys in this Court, notify the Respondent in accordance with Maryland Rule 19-742 (a)(1), and comply with Maryland Rule 19-761.